IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WINDSOR E. COOKS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-2313

STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed October 3, 2017.

An appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

Windsor E. Cooks, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and MAKAR and WINOKUR, JJ., CONCUR.